DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 7, 10, 15-16, 18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inamori (7,834,700).
Regarding claims 2 and 10, Inamori discloses a power amplifier system (See fig. 1) comprising: a bias control circuit B1 configured to generate a DC bias voltage; and a power amplifier configured to receive a radio frequency input signal with a plurality of power amplifier transistors {Q1, Q2,…, Qn} that are connected in parallel with one another, and a bias network biases the plurality of power amplifier transistors with at least one resistor {Ra1, Ra2,…,Ran} and at least one capacitor {Ca1, Ca2,…,Can}, both the at least one resistor and the at least one capacitor connected in parallel between the DC bias voltage (DCin) and the radio frequency input signal (RFin), an output of the at least one resistor and an output of the at least one capacitor, and the radio frequency input signal in communication with a base of at least one of the plurality of power amplifier transistors (See fig. 1).
Claim 18 is rejected for the same reasons as set forth in claims 2 and 10, as method.
Regarding claims 7 and 16, Inamori discloses as cited in claims 2 and 10.  Inamori further discloses the bias network includes a second resistor and a second capacitor electrically connected in parallel between an input of a second power amplifier transistor and the DC bias voltage (See fig. 1).
Claim 21 is rejected for the same reasons as set forth in claim 7 and 16, as method.
Regarding claim 15, Inamori discloses as cited in claim 10.  Inamori further discloses at least one of the plurality of power amplifier transistors is a bipolar transistor having a base corresponding to the input (See fig. 1).
Allowable Subject Matter
Claims 3-6, 8-9, 11-14, 17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 3 and 11, Inamori discloses as cited in claims 2 and 10.  However, Inamori fails to disclose that the bias network has a reactance that is operable to track an intrinsic input capacitance of the plurality of power amplifier transistors.
Claim 19 is objected for the same reasons as set forth in claims 3 and 11, as method.
Regarding claims 4-6 and 12-14, Inamori discloses as cited in claims 2 and 10. Inamori further discloses the bias network includes a bias impedance electrically connected between the DC bias voltage and an input of at least one of the power amplifier transistors (See fig. 1).  However, Inamori fails to disclose a shunt impedance electrically connected between the input of the at least one power amplifier transistor and a reference voltage, as being described in figure 4 of the specification as well as specified in the claims.
Claim 20 is objected for the same reasons as set forth in claims 4 and 12, as method.
Regrading claims 8 and 17, Inamori discloses as cited in claims 2 and 10.  However, Inamori fails to disclose the bias network includes a series combination of a capacitor and an inductor electrically connected between the DC bias voltage and the input of at least one of the plurality of power amplifier transistors, and a resistor in parallel with the series combination of the capacitor and the inductor. 
Regarding claim 9, Inamori discloses as cited in claim 2.  However, Inamori fails to disclose the power amplifier includes an input stage and an output stage, the plurality of power amplifier transistors incorporated in the output stage of the power amplifier, as being described in figure 4 of the specification as well as specified in the claim. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See PTO-892 for a listing of cited prior arts of record.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A TRAN whose telephone number is (571)272-7858. The examiner can normally be reached Mon-Fri: 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN A TRAN/Primary Examiner, Art Unit 2648